RECOMMENDED FOR FULL-TEXT PUBLICATION
                                 Pursuant to Sixth Circuit Rule 206
                                       File Name: 07a0064p.06

                    UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT
                                     _________________


                                                     X
                               Plaintiff-Appellant, -
 SHERMAN PETTY,
                                                      -
                                                      -
                                                      -
                                                          No. 06-3552
          v.
                                                      ,
                                                       >
 COUNTY OF FRANKLIN, OHIO, et al.,                    -
                            Defendants-Appellees. -
                                                     N
                      Appeal from the United States District Court
                     for the Southern District of Ohio at Columbus.
                 No. 04-00245—Edmund A. Sargus, Jr., District Judge.
                                   Submitted: February 1, 2007
                             Decided and Filed: February 16, 2007
                    Before: MARTIN, COLE, and GILMAN, Circuit Judges.
                                       _________________
                                            COUNSEL
ON BRIEF: Byron L. Potts, Eric LaFayette, BYRON L. POTTS & COMPANY, Columbus, Ohio,
for Appellant. Tracie M. Boyd, FRANKLIN COUNTY PROSECUTOR’S OFFICE, Columbus,
Ohio, for Appellees.
                                       _________________
                                           OPINION
                                       _________________
        BOYCE F. MARTIN, JR., Circuit Judge. Plaintiff-Appellant Sherman Petty sustained
serious injury to his jaw during a fight with other inmates in the Franklin County Correctional
Institute. He sued numerous county defendants under 42 U.S.C. §1983, alleging primarily that they
violated his Eighth Amendment rights by failing to protect him and by failing to provide him with
adequate medical care. In particular, Petty claimed that the County’s delay in allowing him to
undergo surgery, and its failure to provide him exclusively with a “soft” diet prior to the surgery,
was the direct cause of his suffering further injury. The district court dismissed Petty’s claims
against some defendants for failure to state a claim, and against others upon their successful motion
for summary judgment. Petty now appeals the dismissal of his claims. For the reasons stated below,
we AFFIRM the judgment of the district court.
                                                  I
       On April 5, 2002, Petty was placed in the Franklin County Correctional Institute after being
sentenced to serve twenty-four days in jail. He was put in a cell with about twenty other inmates.

                                                 1
No. 06-3552               Petty v. County of Franklin, Ohio, et al.                                               Page 2


According to Petty, as he was reading a book and sitting on a bunk bed, two inmates picked a fight
with him, punching and kicking him several times. They also struck Petty with his own shoe and
with an unidentified object. The entire altercation lasted about five minutes, at which point Petty
was finally able to get a guard’s attention. The guard realized Petty was seriously injured, because
he was bleeding badly from the mouth, and thus let him out of the cell and gave him a towel to soak
up the blood.
         Petty initially told the guard that he “fell off a bunk,” but upon the guard’s prodding admitted
that “they beat me up.” The guard then brought pictures of the inmates to Petty so that he could
identify who had beaten him. He positively identified two inmates. Petty was then taken to a doctor
at the jail, who recommended that he be transported to the Ohio State Medical Center Emergency
Room for treatment.
        Petty was initially examined by Drs. Sorabh Khandelwal and Chadwick Miller, who
determined that his jaw was broken in two places. One of the fractures did not require surgery. The
second fracture did require surgery, but not immediately, and thus Petty was discharged with
instructions to take percocet for pain, amoxicillin to prevent infection, and to be kept on a “soft”
diet. The attending surgeon who ultimately operated on Petty, Dr. Gayle Gordillo, stated that he was
not operated on immediately because the injury occurred late on a Friday night, and she does not
perform surgeries on the weekends except in emergencies.
        In the early morning hours of Saturday, April 6, Petty was returned to jail and placed in a cell
designated for medical care. Petty admits that every day he was given his prescribed medications,
but the parties dispute what kind of food he was actually served. Petty claims that he “only got fed
a liquid diet three times when [he] was in jail,” whereas the other times he was fed the “regular,”
solid-food menu. The Sheriff’s Office counters    that he was fed according to a special dietary order
which specifically prescribed a “liquid diet.”1 Despite receiving medication, Petty claims he was
in considerable pain, and continually requested to see the doctor, only to be rebuffed by jail deputies.
Dr. Gordillo contacted the Sheriff’s Office Medical Department on April 9, requesting that Petty be
brought in for surgery on Thursday, April 11, or Friday, April 12. She was informed that, due to
“personnel issues,” he could not be transported on the Thursday, and Friday would not work either,
because the jail “never transports patients on Friday.”
        Petty was released from incarceration on Saturday, April 13 (well before his 24-day sentence
was up, evidently), and Dr. Gordillo performed the surgery to realign his jaw on the following
Tuesday, April 16. He was discharged on the same day. However, he returned to the emergency
room on April 17 with symptoms of an infection. Dr. Gordillo treated him for a “wound infection”
with a course of intravenous antibiotics and rest. He was released from Ohio State Medical Center
on April 20.
        Dr. Gordillo examined Petty on a follow-up visit on April 30 and again on May 21. He was
experiencing some weakness in his right lower lip, which Dr. Gordillo stated “could be attributable
to his surgery,” but “is not attributable to the delay in surgery or treatment, and is not attributable
to the infection that Mr. Petty incurred subsequent to his injury and surgery.” As to the infection,
Dr. Gordillo posited as follows: “The timeframe between Mr. Petty’s injury and surgery was longer
than normal. It may or may not have contributed to the infection . . . . Certainly, the longer an


         1
          According to Dr. Gordillo, a patient prescribed a “soft” diet may eat foods such as pudding and applesauce,
whereas a patient prescribed a “liquid” diet may not eat any solid foods at all. Gordillo Affidavit at ¶ 9. What is
confusing is that both Petty and defendants appear to use the terms “soft” and “liquid” interchangeably. In other words,
even when the parties use the term “liquid” diet, they have in mind Dr. Gordillo’s technical definition of “soft” diet.
There is no contention by either party that Petty was unable to eat soft foods such as pudding; rather, the gist of Petty’s
complaint is that he was improperly fed “hard” foods, such as fish or hamburgers. Petty Dep. at 97, 100.
No. 06-3552           Petty v. County of Franklin, Ohio, et al.                                  Page 3


injury or wound remains open, the greater the risk for infection becomes.” Petty was scheduled for
another visit on May 28, but he did not appear, and he subsequently discontinued treatment with Dr.
Gordillo.
                                                  II
        Petty brought suit in federal district court under 42 U.S.C. § 1983. The gravamen of his
complaint concerned violations of his rights under the Eighth Amendment. Named as defendants
were Franklin County, Ohio, the Franklin County Sheriff’s Office, Sheriff James Karnes, and John
Does #1-4. John Does #1 and #2 were Sheriff’s Department employees: John Doe #1 was allegedly
“on duty and assigned to the area of the jail where [Petty] was attacked”; John Doe #2 allegedly
served Petty his meals, and brought only solid foods, not the prescribed soft diet. Compl. at ¶¶ 17,
20. John Does #3 and #4 are the two inmates identified visually by Petty after the incident, and later
by name through jail records. The specifics of Petty’s § 1983 allegations were as follows: first, that
the county defendants failed to protect him from other inmates; and second, that the county
defendants were deliberately indifferent to his serious medical needs when he was returned from the
hospital, by (a) denying him access to medical care for his bleeding mouth, (b) failing to provide him
on all occasions with the soft diet prescribed by Dr. Gordillo, and (c) failing to accommodate the
request of Dr. Gordillo that he return for surgery on April 11 or 12, 2002. Petty also sought to hold
the County, the Sheriff’s Department, and Sheriff Karnes liable under § 1983 on a theory of
municipal liability. Finally, Petty asserted state-law claims of negligence against the county
defendants, and state-law claims of assault and battery against John Does #3 and #4.
        Defendants Franklin County, the Sheriff’s Office, and John Does #1 and #2 moved for
dismissal of Petty’s claims pursuant to Fed. R. Civ. P. 12(b)(6). The district court granted this
motion as to all of these defendants. First, citing Barrett v. Wallace, 107 F. Supp. 2d 949, 954 (S.D.
Ohio 2000), the district court held that the Franklin County Sheriff’s Office is not a legal entity
capable of being sued under § 1983. D. Ct. Op. at 6. Second, as to defendant John Does #1 and #2,
the court found that they had never been properly identified or served pursuant to Fed. R. Civ. P.
4(m). The district court held: “Plaintiff had ample time to identify John Does #1 and #2. The Court
finds no cause sufficient to justify setting aside the requirement of dismissal under Rule 4(m).” D.
Ct. Op. at 7. Finally, as to defendant Franklin County, the district court noted that under Monell v.
Department of Social Services, 436 U.S. 658, 690 (1978), a county may be found liable only if the
alleged constitutional violation arose from an official policy or custom of the county. Accordingly,
the court held as follows:
       Plaintiff identifies no official custom or policy of Franklin County with regard to his
       constitutional claim. In addition, Plaintiff fails to come forward with any facts to
       demonstrate how, even if there were a custom or policy of the county, his injuries are
       causally linked to the County’s alleged failure to train and/or supervise.
       Consequently, Plaintiff’s municipal liability claim fails as a matter of law.
D. Ct. Op. at 7.
        The only one of Petty’s claims to survive beyond the 12(b)(6) stage was an Eighth
Amendment claim against Sheriff Karnes for his “deliberate indifference” to Petty’s serious medical
needs. Sheriff Karnes moved for summary judgment on this claim and the district court granted the
motion, finding that Petty had met neither the objective nor the subjective component of a
deliberate-indifference claim as to medical care. See Blackmore v. Kalamazoo County, 390 F.3d
890, 895 (6th Cir. 2004). The district court noted that under the objective component, Petty “must
place verifying medical evidence in the record to establish the detrimental effect of the delay.” D.
Ct. Op. at 10 (citing Napier v. Madison County, 238 F.3d 739, 742 (6th Cir. 2001)). The court found
that Petty failed to meet this burden: “[Petty’s] surgeon avers that it was not necessary to operate
No. 06-3552           Petty v. County of Franklin, Ohio, et al.                                 Page 4


on [Petty] on the day of the injury. Further, the evidence shows that the infection [Petty] later
suffered and the difficulty he experienced moving his mouth after surgery were side-effects of the
surgery itself, not attributable to [Petty] receiving surgery approximately ten days after the incident
at the jail.” Id. at 10-11 (citation omitted). As to the subjective component, the district court noted
that Petty’s burden was to show that the county actors had a “sufficiently culpable state of mind.”
Napier, 238 F.3d at 742. This burden Petty again failed to meet: “The undisputed evidence of
record shows that Plaintiff was designated to a medical cell when he was returned . . . from the Ohio
State University Medical Center on April 6, 2002. In addition, Plaintiff received his medicine and
a liquid diet as prescribed.” D. Ct. Op. at 11. In other words, Petty had pointed to no actions by
county actors that could reasonably be construed as constituting behavior deliberately indifferent
to his medical needs.
        Having dismissed Petty’s federal claims, the district court declined to reach the merits of any
of his state-law claims. Petty now appeals, raising three issues for review.
                                                  III
         We review de novo both the 12(b)(6) and summary judgment rulings below. “The district
court’s dismissal of a civil rights complaint on a 12(b)(6) motion is scrutinized with special care.”
Gazette v. City of Pontiac, 41 F.3d 1061, 1064 (6th Cir. 1994). In reviewing the dismissal, we must
therefore “construe the complaint liberally in the plaintiff’s favor and accept as true all factual
allegations and permissible inferences therein.” Id. Although “a complaint need not set down in
detail all the particularities of a plaintiff’s claim,” Westlake v. Lucas, 537 F.2d 857, 858 (6th Cir.
1976), the complaint must nevertheless give the defendant “fair notice of what the plaintiff’s claim
is and the grounds upon which it rests,” Conley v. Gibson, 355 U.S. 41, 47 (1957). “Thus, a 12(b)(6)
motion tests whether the plaintiff has stated a claim for which the law provides relief.” Gazette, 41
F.3d at 1064.
        In our review of a district court’s grant of summary judgment, “the facts and any inferences
that can be drawn from those facts[] must be viewed in the light most favorable to the non-moving
party.” Bennett v. City of Eastpointe, 410 F.3d 810, 817 (6th Cir. 2005) (citing Matsushita Elec.
Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1996)). Summary judgment is appropriate
only “if the pleadings, depositions, answers to interrogatories, and admissions on file, together with
the affidavits, if any, show that there is no genuine issue as to any material fact and that the moving
party is entitled to a judgment as a matter of law.” Id. (quoting Fed. R. Civ. P. 56(c)).
                        A. Dismissal of Defendant John Does #1 and #2
       Fed. R. Civ. P. 4(m) provides in pertinent part as follows:
       If service . . . is not made upon a defendant within 120 days after the filing of the
       complaint, the court . . . shall dismiss the action without prejudice as to that
       defendant or direct that service be effected within a specified time; provided that if
       the plaintiff shows good cause for the failure, the court shall extend the time for
       service for an appropriate period.
Petty filed his complaint on April 1, 2004. He has yet to identify John Does #1 and #2, and thus has
yet to serve them, clearly in violation of the 120-day window provided by Rule 4(m). Furthermore,
the district court ruled on this particular 12(b)(6) motion only after the close of discovery—that is,
Petty was given ample time to figure out who John Does #1 and #2 might be. The thrust of Petty’s
argument, however, seems to be that John Does #1 and #2 should not have been dismissed because
even if not personally (actually) served, they were on constructive notice of the lawsuit. In other
words, because Sheriff Karnes and Franklin County were properly served, the two John Doe
deputies—who served at the direction of the Sheriff and the County and whose behavior allegedly
No. 06-3552               Petty v. County of Franklin, Ohio, et al.                                              Page 5


gave rise to some of Petty’s § 1983 claims—should have been on notice that they were being sued
as well.
         What Petty fails to grasp, however, is that his constructive-notice argument makes sense only
if, at some point, he actually substitutes the names of real persons for his John Doe defendants.2 To
be sure, the John Does #1 and #2 in this case could reasonably have been expected to know of
Petty’s suit, assuming of course both remain in Franklin County’s employ. But that is not enough
to make them parties to the lawsuit without their being specifically named. See, e.g., Doe v. Sullivan
County, Tennessee, 956 F.2d 545, 552 (6th Cir. 1992) (“Although as jailers the three defendants
reasonably could be expected to have known of the instant suit, this alone is insufficient to impute
to them knowledge of their future status as defendants. Many jailers and employees who were not
named as defendants were aware of and even deposed in this case.”).
         It should not have been difficult to obtain the name of John Doe #1, the individual Petty
alleges was “on duty and assigned to the area of the jail where [he] was attacked and failed to
intervene or otherwise protect [him] during the attack . . . .” Compl. at ¶ 17. Nor should it have
been difficult to identify John Doe #2, who Petty alleges gave him only solid foods upon his return
from the hospital, despite his request (and the doctor’s orders) for a soft diet. Compl. at ¶ 20. Nor
is there a scintilla of evidence in the record that Franklin County in any way impeded Petty’s efforts
to discover the identities of John Does #1 and #2. In fact, nowhere in his appellate brief does Petty
offer a rational explanation—or any explanation at all, for that matter—for why the identities of
John Does #1 and #2 still elude him even after discovery.
        The district court was therefore correct in dismissing John Does #1 and #2 from the lawsuit,
and this dismissal—involving the two county officials most directly  implicated in Petty’s civil rights
claims—is ultimately fatal to the remainder of Petty’s claims.3




         2
           Had this been the case, then Petty’s constructive notice argument might have turned into one that has been
frequently brought by civil rights plaintiffs. See generally Howard M. Wasserman, Civil Rights Plaintiffs and John Doe
Defendants: A Study in Section 1983 Procedure, 25 CARDOZO L. REV. 793 (2003). The typical scenario involves a
plaintiff who names John Doe defendants in his initial complaint and then, at some later point (usually when discovery
reveals the true names of the John Does), seeks to amend the complaint under Fed. R. Civ. P. 15. Often the plaintiff’s
motion to amend is denied because the applicable statute of limitations has run. The plaintiff then seeks to circumvent
the limitations problem based on constructive notice, by invoking the “relation back” provision of Rule 15(c), which
applies when a defendant “knew or should have known that, but for a mistake concerning the identity of the proper party,
the action would have been brought against the [defendant].” Fed. R. Civ. P. 15(c)(3)(B) (emphasis added); see also
Friedmann v. Campbell, No. 98-6728, 1999 WL 1045281 (6th Cir. Nov. 8, 1999) (unpublished).
          Because Petty has made no motion to amend his complaint in which he substitutes real names for his John Doe
defendants, this more “typical” John Doe scenario is not before us, and we decline to speculate how it might be resolved
in this case. Here, Petty is up against a fundamental service-of-process problem, not a technical relation-back problem
involving Rule 15(c).
         3
            Petty maintains that because a dismissal on Fed. R. Civ. P. 4(m) grounds is without prejudice, he should not
have been subject to a 12(b)(6) dismissal, which is generally construed as a dismissal with prejudice on the merits.
Appellant’s Br. at 13-14, 20-21. This argument, while technically correct, is of little practical relevance given the fact
that even if Petty were permitted to re-file his claim today, he would be barred by the applicable statute of limitations.
See 3 Moore’s Federal Practice § 4.82[3] (“[A]ny dismissal ordered [under Rule 4(m)] after expiration of the statute of
limitations for failure to establish good cause will be, in effect, with prejudice since plaintiff will be precluded from
commencing a new action.”) (citing various circuit court decisions). Petty’s claim arose in April 2002, and the applicable
statute of limitations in this case, Ohio Rev. Code § 2305.10, is two years. Thus, even if the Rule 4(m) dismissal was
without prejudice, a new claim filed today against the prison guards (as opposed to an amended claim relying on Rule
15(c), see n.2 of this opinion) would clearly be time-barred. See also Appellee’s Br. at 9-11.
No. 06-3552           Petty v. County of Franklin, Ohio, et al.                                      Page 6


     B. Dismissal of Defendants Franklin County and Franklin County Sheriff’s Office
         The district court dismissed the Franklin County Sheriff’s Office as a party because under
Ohio law, a county sheriff’s office is not a legal entity capable of being sued for purposes of § 1983.
See Barrett, 107 F. Supp. 2d at 954-55. In his appellate brief, Petty cites only one case to refute this
authority, United Food & Commercial Workers Local 1099 v. City of Sidney, 364 F.3d 738 (6th Cir.
2004). But United Food is totally inapposite, because it did not involve an Ohio county sheriff’s
office as a named defendant. Rather, it involved a county sheriff as named defendant. Unlike a
county sheriff’s office, the sheriff himself may be considered a proper legal entity for purposes of
suit under § 1983. In fact, that is exactly what the district court did in allowing Petty’s suit against
Sheriff Karnes to proceed at least to the summary judgment stage. There is no merit, therefore, to
Petty’s argument that the Franklin County Sheriff’s Office be implicated as a separate legal entity
in this suit. See also Batchik v. Summit County Sheriff’s Dep’t, No. 13783, 1989 WL 26084, at *1
(Ohio Ct. App. Mar. 15, 1989) (unreported) (noting that the Summit County Sheriff, but not the
Summit County Sheriff's Department, was an entity capable of being sued).
        We also affirm the district court’s dismissal of defendant Franklin County, but on alternate
grounds. Under Monell v. Department of Social Services, 436 U.S. 658 (1978), county liability is
limited to situations in which the deprivation of constitutional rights results from an official policy
or custom of the county. The mandate of Monell and its progeny requires (1) that a municipality be
held liable only “when execution of a government’s policy or custom, whether made by its
lawmakers or by those whose edicts or acts may fairly be said to represent official policy, inflicts
the injury,” Monell, 436 U.S. at 694, and (2) that there be an “affirmative link between the policy
and the particular constitutional violation alleged,” Oklahoma City v. Tuttle, 471 U.S. 808, 823
(1985). See Bennett, 410 F.3d at 818-19 (6th Cir. 2005). The initial question, then, is whether or
not Petty’s complaint properly states a claim for municipal liability under Monell and Tuttle.
       The third claim in Petty’s complaint, labeled as “Municipal Liability,” states in full as
follows:
       38.     Plaintiff hereby incorporates by reference thereto the preceding thirty-seven
               (37) paragraphs as if fully rewritten herein.
       39.     Said acts by the individual Defendants County, Franklin County Sheriff’s
               Department, Jim Karnes, John Doe #1 and John Doe #2, were proximately
               caused by certain customs and policies of Defendants County, Franklin
               County Sheriff’s Department and Karnes, including but not limited to, a
               failure to adequately and reasonably train, supervise and discipline officers
               in such a way to properly protect the constitutional rights of citizens; and a
               specific set of policies established during the days of the incidents described
               above, which had the effect of permitting, encouraging, approving and
               ratifying violations of the constitutional rights of citizens, including Plaintiff,
               as described above.
       40.     Defendants actions and conduct were the actual and proximate cause of
               injury, damages and losses sustained by Plaintiff.
(Emphasis added.) The district court held that this complaint did not meet the 12(b)(6) bar, because
it “identifies no official custom or policy of Franklin County with regard to his constitutional claim,”
and because it “fails to come forward with any facts to demonstrate how, even if there were a custom
or policy of the county, [Petty’s] injuries are causally linked to the County’s alleged failure to train
and/or supervise.” D. Ct. Op. at 7.
No. 06-3552           Petty v. County of Franklin, Ohio, et al.                                Page 7


         We are not convinced that the district court was correct in dismissing Petty’s municipal-
liability claim at the 12(b)(6) stage. A “district court’s dismissal of a civil rights complaint on a
12(b)(6) motion is scrutinized with special care.” Gazette, 41 F.3d at 1064. In this case, the district
court itself recognized that it is not authorized to grant a motion to dismiss under 12(b)(6) unless it
is “clear that no relief could be granted under any set of facts that could be proved consistent with
the allegations.” D. Ct. Op. at 5 (quoting Hishon v. King & Spalding, 467 U.S. 69, 73 (1984)).
Given the allegations that Petty makes in his complaint, it is not immediately clear what more Petty
could have alleged with respect to the policies that Franklin County might or might not have. We
wonder how Petty would necessarily know, at the point of his complaint, and without the benefit of
discovery, whether such a custom or policy might exist, and if it does exist, what its contours might
be or how exactly it effected a violation of his constitutional rights. Given the facts of the case, it
would certainly seem that Petty’s alleged mistreatment was an isolated and unfortunate incident, and
not one resulting from any official custom or policy on the county’s part. Then again, there would
seem to be no way to rule out the latter possibility without the benefit of discovery.
       But this case does not hinge on Petty’s ability to plead municipal liability in proper fashion.
Rather, Petty’s failure to identify John Does #1 and #2, and his failure to survive the summary
judgment motion brought by Sheriff Karnes (discussed in Part III-C below), preclude him from
pursuing any municipal-liability claims at all. This Court has held that “[a] municipality or county
cannot be liable under § 1983 absent an underlying constitutional violation by its officers.”
Blackmore, 390 F.3d at 900 (citing City of Los Angeles v. Heller, 475 U.S. 796, 799 (1986)). Here,
unable to gain a foothold against any individual defendants, Petty’s claims against Franklin County
must fail as well.
                      C. Summary Judgment in Favor of Sheriff Karnes
        After the district court dismissed Franklin County, the Franklin County Sheriff’s Office, and
John Does #1 and #2 on the pleadings, the only remaining municipal defendant at the summary
judgment stage was Sheriff James Karnes. Petty has put forward no evidence that Sheriff Karnes
was present during any of the alleged incidents giving rise to his claims—namely, his being placed
in a cell with violent inmates, his being denied a soft diet after the injury, and his being denied
medical attention or transport to the hospital on Thursday, April 11, and Friday, April 12. Nor has
Petty presented evidence that Karnes was directly involved in oversight of Petty’s treatment.
Certainly other county supervisory officials had some awareness of Petty’s situation. For example,
the record includes an affidavit from Chief Deputy Sheriff Mark Barrett, who reviewed Petty’s
paperwork with respect to his dietary order, which specified that he be given a “liquid diet.” The
record also includes an affidavit from Major Michael Herrell, who was the Facility Commander at
the Franklin County Sheriff’s Office and the person in charge of the Franklin County Correctional
Institute. According to his affidavit, Herrell fielded several complaints from members of Petty’s
family in which they claimed he was not receiving proper medical attention and was not receiving
his prescribed liquid diet. Herrell’s actions were also recorded in an inter-office memo sent to
Barrett on April 12, 2002. Yet neither in Petty’s complaint, nor in his affidavit attached to his reply
to the Defendants’ motion for summary judgment, nor in his entire deposition, is there any whiff of
Sheriff Karnes’s personal involvement in or awareness of—either directly or indirectly—Petty’s
situation.
        What is odd about the posture of this case, then, is that John Does #1 and #2, the prison
deputies against whom a § 1983 failure-to-protect or denial-of-medical-care claim most directly
should lie, and regarding whose actions such a claim most properly could be assessed, were
dismissed from the suit (for improper service, as discussed in Part III-A above). And other prison
officials who had some knowledge of what was going on with Petty, such as Deputy Sheriff Barrett
and Major Herrell, were not even named as defendants. With this in mind, to the extent Petty’s suit
is against Karnes in his personal capacity, it must fail. In fact, by assessing Petty’s claim against
No. 06-3552           Petty v. County of Franklin, Ohio, et al.                                   Page 8


Karnes according to the objective/subjective framework laid out in Blackmore, the district court
went above and beyond what it needed to do. There simply is no evidence that Sheriff Karnes was
in any way directly involved in what happened to Petty, either initially when he was beaten in the
jail cell, or later when his surgery was delayed and his requests for liquid food were allegedly not
met. As this Court has stated, in order for § 1983 liability to attach to an individual municipal
supervisor,
       [t]here must be a showing that the supervisor encouraged the specific incident of
       misconduct or in some other way directly participated in it. At a minimum, a § 1983
       plaintiff must show that a supervisory official at least implicitly authorized, approved
       or knowingly acquiesced in the unconstitutional conduct of the offending
       subordinate.
Taylor v. Michigan Dep’t of Corrs., 69 F.3d 76, 81 (6th Cir. 1995) (emphasis omitted) (quoting
Bellamy v. Bradley, 729 F.2d 416, 421 (6th Cir. 1984)); see also Hafer v. Melo, 502 U.S. 21, 25
(1991) (stating that to establish personal liability of a government official under § 1983, a plaintiff
must show that the official caused the deprivation of a federal right). Thus, if Petty’s suit is against
Karnes in his personal capacity, Petty fails to meet the causation requirements laid out in Taylor.
        To the extent that Petty’s suit is against Karnes in his official capacity, it is nothing more
than a suit against Franklin County itself. See Kentucky v. Graham, 473 U.S. 159, 166 (1985);
accord Hafer, 502 U.S. at 25. Such a suit fails for reasons already discussed in Part III-B of this
opinion, that is, because of the Blackmore/City of Los Angeles requirement that a civil rights suit
must remain alive against at least some individual municipal officers in order for a suit against the
municipality itself to survive.
                                                  IV
       Plaintiff-Appellant Petty faces an extreme uphill battle in this case for two significant
reasons. First, even after he was allowed discovery, Petty was unable to identify John Does #1 and
#2, the county prison officials who he claimed were responsible for violations of his Eighth
Amendment rights. And the only properly named individual defendant, Sheriff Karnes, is too far
removed from what transpired to be held liable in his personal capacity under § 1983. Second, with
no viable claims against any individual defendants, the Supreme Court’s decision in City of Los
Angeles precludes Petty’s suit against Franklin County. We thus AFFIRM the judgment of the
court below.